On Petition for Rehearing.
PER CURIAM.
The argument submitted in support of a petition for rehearing in this case indicates such a misapprehension of what was said in the foregoing opinion that we supplement what was there said with this statement:
[4, 5] The unsigned and unverified instrument, showing on its face that it was prepared for use as a plea in a former suit for the recovery of land other tiran that now sued for, brought by one not a party to this suit against a defendant in this suit, was not, in and by itself, evidence t.hat such defendant in the former suit made a claim which is inconsistent with the defense which he set up in this suit, as there is nothing on the face of that instrument to show that it was the act of the defendant, or was adopted, acquiesced in, or ratified by him. Delaware County v. Diebold Safe & Lock Co., 133 U. S. 473, 10 Sup. Ct. 399, 33 L. Ed. 674; Charlie’s Transfer Co. v. W. B. Leedy & Co., 9 Ala. App. 652, 64 South. 205; Buzard v. McAnulty, 77 Tex. 438, 14 S. W. 138; 1 Greenleaf on Evidence, § 186. It is only in connection with other evidence which was offered and admitted that that instrument acquired any tendency to prove that the defendant previously made such inconsistent claim. The evidence on the issue as to his having made such claim was not free from conflict, with tire result that the issue was one for .the jury to pass on. As shown by the charge given, the court ruled as a matter of law to the effect that the un*101sworn and unsigned instrument, standing by itself, and without regard to other evidence adduced, conclusively established that the defendant made a defense in the former suit which was inconsistent with the one which he sets up in this suit. We were, and are, of the opinion that this ruling was erroneous, and that the evidence on the issue as to the previous making by the defendant of a claim which was inconsistent with the defense he sets up in this suit should have been submitted to the jury under proper instructions.
The petition for a rehearing is denied.